Citation Nr: 0713799	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-10 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease, left knee, status-post anterior 
cruciate ligament (ACL) tear and arthroscopy to include 
Baker's Cyst behind left knee.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984, September 1991 to September 1992, and 
December 2003 to March 2005 and had over 3 years of previous 
active duty.  The veteran participated in Operation Iraqi 
Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
degenerative joint disease, left knee, status-post ACL tear 
and arthroscopy at a 10 percent disability rating, effective 
April 24, 2002 and a noncompensable evaluation from July 25, 
2003.  

In a November 21, 2003 rating decision, the RO increased the 
veteran's evaluation to 10 percent disabling effective July 
25, 2003.  



FINDING OF FACT

The veteran has a full range of left knee motion with no 
additional limitation due to functional factors, and no 
instability or subluxation.



CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5010, 5260, 5261 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once a claim for service connection is granted, the claim is 
substantiated and no further VCAA notice is required with 
regard to downstream issues such as the initial evaluation.  
Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).

Nonetheless, in a letter dated April 2005, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for a higher rating, what medical or 
other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could send VA information describing 
additional evidence or the evidence itself.  This notice 
served to inform him of the need to submit relevant evidence 
in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal service connection has been granted, 
the first three elements of Dingess notice are satisfied.  
The April 2005, letter gave notice as to the rating element.  
However, the veteran did not receive notice on the effective 
date element.  Absence of notice on this element is 
ordinarily not prejudicial.  Dunlap v. Nicholson, No. 03-0320 
(U.S. Vet. App. Mar. 22, 2007).  In this case, no effective 
date is being set.  He is, therefore, not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

There was a timing deficiency with the April 2005 letter, 
because it was provided after the initial evaluation of 
September 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

Thus, all required notice was given.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent VA sponsored examinations 
in July 2003 and May 2005.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

As an additional preliminary matter, the claims folder shows 
that evidence was received by the RO after issuance of the 
last supplemental statement of the case.  This evidence was 
either duplicative of records already in the claims folder, 
or not pertinent to the evaluation of the left knee 
disability, hence an additional supplemental statement of the 
case was not required.  Cf.  38 C.F.R. § 19.30, 19.37 (2006).

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).   

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 2003, the veteran presented to a private doctor 
at the Falls Church Medical Center.  The diagnosis was left 
knee degenerative joint disease.  The veteran was scheduled 
to undergo arthroscopic surgery to debride the joint and have 
possible reconstruction of the ACL.

In May 2003, the veteran presented to the Falls Church 
Medical Center for arthroscopic surgery.  No McMurray sign 
was noted.  The Anterior Lachman was minimal and the 
Posterior Lachman was stable.  The lateral meniscus was 
intact but the ACL was absent in the notch.  The medial 
meniscus was stable posteriorly but had been torn off and was 
displaced in the anterior part of the joint.  This part was 
removed with a hand instrument.  The knee was re-arthroscoped 
and no new findings were identified.  Partial synovectomy was 
undertaken.  The postoperative diagnosis was a deficient ACL 
in the left knee and degenerative joint disease, left knee 
grade 2 patellofemoral joint and lateral tibial plateau, 
grade 3 menial femoral condyle, grade 4 medial tibial plateau 
posterior one half and medial meniscal tear middle and 
anterior horn.

In July 2003, the veteran underwent an examination for VA.  
The examiner noted that the veteran's functional impairment 
was that he could not stand and could not run.  However, the 
veteran had no time off from work and could participate in 
all the activities of daily living but with impairment with 
mobility and prolonged usage.  On examination the veteran had 
a normal gait. The left knee was described as normal.  There 
was no locking joint effusion or crepitus.  The range of 
motion was from 0 to 140 degrees with "no DeLuca issue with 
pain, fatigue, weakness, lack of endurance or 
incoordination."  Drawer and McMurray signs were negative.  
The diagnosis was a left knee ligamentous tear.  The symptoms 
were joint pain and constant flare-ups.

In May 2005, the veteran underwent an examination again for 
VA for evaluation of his left knee.  The examiner noted that 
the veteran's left knee had popped out of its joint 1 1/2 years 
ago.  The symptoms of the veteran's left knee were swelling 
and pain.  The veteran's functional impairment, apparently as 
reported by the veteran, was that he could not run, walk or 
stand for long periods of time.  The condition did not result 
in any time lost from work.  The veteran was also suffering 
from Baker's cyst which resulted in occasional swelling. 

Drawer test and McMurray's test of the left knee were within 
normal limits.  Examination of the left knee revealed 
crepitus but there was no evidence of recurrent sublaxation 
or instability.  The veteran had 140 degrees of flexion and 0 
degrees of extension in the left knee.  The examiner stated 
that the joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  

X-rays showed degenerative arthritic changes that involved 
the medilateral and patella femoral compartment.  The 
examiner concluded that the examination revealed no 
instability of the left knee and the Baker's cyst was not 
limiting function of the knee joint.

X-rays of the veteran's left knee in June 2005 at the 
Association of Alexandria Radiologists demonstrated 
degenerative changes involving the mediolateral and patella 
femoral compartment.  However, there was no evidence of 
fracture, dislocation or joint effusion.

Analysis

The veteran's disability is currently rated under Diagnostic 
Code 5010.  This provision applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). 

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to five degrees is evaluated as zero percent disabling.  38 
C.F.R. § 4.71a, Code 5261.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 pertaining to additional functional disability due to 
pain, weakness, fatigability, incoordination, and flare ups 
are also for consideration.  See also DeLuca v. Brown, 8 Vet. 
App. at 206.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Because the veteran's right knee and left knee disorders are 
not shown to include ankylosis, recurrent subluxation or 
lateral instability, dislocation of the semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, 
consideration of increased evaluations under the Diagnostic 
Codes pertaining to these disabilities is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, 5263.

The Board notes the veteran's contentions, made in his 
January 2006 statement, that his left knee had little lateral 
stability.  However, the objective clinical evidence, 
consisting of the VA examinations, has shown that there is no 
subluxation or instability.  The weight of the evidence is to 
the effect that the veteran's left knee disability does not 
cause any instability.  In the absence of evidence 
instability or subluxation, there is no basis for assignment 
of a higher evaluation on the basis of Diagnostic Code 5257. 

The veteran does not meet the criteria for compensable 
evaluations for limitation of motion under Diagnostic Codes 
5260 or 5261.

Separate ratings for limitation of extension and flexion 
could be provided if there were X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990.

The veteran has been shown to have full flexion and extension 
with no additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.

Under 38 C.F.R. § 4.59 crepitus on flexion is recognized as 
symptomatic of a diseased joint, and could serve as a basis 
for the minimum compensable evaluation for the affected 
joint.  The current 10 percent rating would seem to encompass 
this finding.  Thirty-eight C.F.R. § 4.59, does not recognize 
crepitus on extension, nor is there any other regulatory 
provision that would permit a separate compensable evaluation 
on that basis.

The Baker's cyst itself is reportedly asymptomatic except for 
subjective reports of occasional swelling.  The rating 
schedule does not provide a compensable rating for occasional 
swelling.  38 C.F.R., Part 4.  A higher initial rating is 
therefore not warranted on the basis of symptomatology 
attributable to the cyst.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected left knee 
disorders has resulted in frequent periods of 
hospitalization.  The veteran has not been recently 
hospitalized.  While the veteran stated that he had to switch 
careers because of disabilities, he is currently employed and 
the 10 percent rating contemplates considerable time off from 
work.  38 C.F.R. § 4.2 (2006).  On the examinations, the 
veteran has been reported to miss no time from work.  The 
criteria for referral for consideration of an extraschedular 
rating are not met.

As just discussed the preponderance of the evidence is 
against a higher initial rating for the left knee disability, 
and the appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, left knee, status-post 
anterior cruciate ligament (ACL) tear and arthroscopy to 
include Baker's Cyst behind left knee is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


